UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7066



WILLIE HINES, JR.,

                                             Petitioner - Appellant,

          versus


PHILLIP MCLEOD, Warden; CHARLES MOLONY CONDON,
Attorney General,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-03-158-6-13AK)


Submitted:   November 19, 2003            Decided:   December 5, 2003


Before WIDENER, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Hines, Jr., Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, William Edgar Salter, III, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Hines, Jr., a South Carolina prisoner, seeks to appeal

the district court’s order adopting the recommendation of the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).     An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists   would   find   both   that       his   constitutional   claims   are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.               See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Hines

has not made the requisite showing.                Accordingly, we deny a

certificate of appealability and dismiss the appeal.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    DISMISSED


                                       2